Citation Nr: 0600126	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine, status post hemilaminectomy and medial 
facetectomy of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When this matter was first before the Board in October 2004, 
the case was remanded for further development. In compliance 
with the remand, additional medical evidence has been 
received and a supplemental statement of the case has been 
issued. The appeal is ready for adjudication.

The veteran testified before the undersigned at a March 2004 
hearing at the RO. A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  Low back complaints in service were acute and transitory, 
and resolved prior to separation according to the clinical 
evidence on file. There is no evidence of continuing back 
pathology in service or for several decades following 
separation.

3.  Arthritis was first demonstrated years after separation 
from service and is not shown to be related to any in-service 
occurrence or event.


CONCLUSION OF LAW

A chronic low back disability manifested by degenerative 
changes of the lumbar spine, status post hemilaminectomy and 
medial facetectomy of L5-S1, was not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in June 2003 
and November 2004, the appellant has been informed of the 
evidence and information necessary to substantiate the claim, 
the information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. In a 
November 2004 letter, the RO requested that the appellant 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information, specifying where the 
appellant had received treatment, in order that records may 
be requested by VA on his behalf. Since the appellant was 
informed of the evidence that would be pertinent to the claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the appellant was on notice 
of the fact that he should submit any pertinent evidence in 
his possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim. The service medical records and all 
identified post-service treatment records have been 
associated with the claims file, and the Board has obtained 
medical opinion pertinent to the claim. 

In sum, the appellant has had ample notice of what is 
required to substantiate the claim. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The service medical records reflect that on October 1970 
enlistment examination, no defects were noted relevant to the 
low back. 

In the second week of July 1972, a health record reflects 
complaints of back pain and soreness when the veteran fell at 
work and hit his hip and back. He was treated with Valium, 
Tylenol and heating pad, and placed on a physical profile of 
limited duty for two weeks. A July 1972 lumbosacral spine 
series x-ray report with obliques showed a clinical history 
of falling and striking lumbosacral area 3-4 days prior, with 
mid-line tenderness over posterior processes. X-rays to rule 
out fracture were noted as negative. A July 1972 clinical 
record noted that lumbosacral spine series showed mid-line 
tenderness at T10 to L2 following fall, with no neurological 
deficits, and films were negative. Treatment was with Valium, 
Tylenol and heating pad. August 1972 clinical notes show 
continued complaints of tightness in muscles of lower back, 
with some pain and spasms. The profile was renewed. When seen 
at the end of August, he reported continuing muscle spasms in 
the lower back, which was treated with Valium. October 1972 
notes reflect complaints of back and shoulder pain treated 
with Valium and light duty for 24 hours. 

On November 1972 separation examination, no abnormalities of 
the back were noted. The veteran indicated in the notes 
section that he was in good health. 

Post-service evidence reflects an April 2000 pathology report 
on surgical specimen lamina L4-5 with cyst from lamina, after 
decompressive lumbar laminectomy and foraminotomy at L4-L5, 
which showed diagnostic findings consistent with spondylosis, 
synovial cyst.

February 2001 private MRI for low back pain and left leg pain 
revealed findings consistent with a mild degree of 
intervertebral disc degeneration, moderate degree of facet 
arthrosis/hypertrophy, and a previously performed 
hemilaminectomy/medial facetectomy at the L5-S1 level. A mild 
degree of diffuse posterior annular bulging and enhancing 
postoperative scar beneath the hemilaminotomy/medial 
facetectomy site were also noted. It was noted that as in 
September 1999, facet hypertrophy appeared to result in a 
mild-moderate degree of stenosis of the left L5-S1 
intervertebral foramen. The L4-5 intervertebral disc and 
those above appeared essentially intact as did the vertebral 
elements, lower thoracic cord and conus medullaris. 
Impression was degenerative/postoperative changes with no 
definite evidence of disc recurrence. 

In March 2001, the veteran filed a claim for disability 
pension for a back condition, tumor with removal degenerated 
discs L4 - L5. 

A March 2001 private Family Practice note from the veteran's 
treating physician reported that the veteran was a patient 
since December 1998. Because of severe back pain, the veteran 
underwent back surgery in April 2000 and was found to have a 
tumor on his spine, with continued back pain from that time. 
The physician opined that the veteran was unable to work 
without significant limitations, had attempted to return to 
work without success, and had continuing treatment for back 
pain.

VA outpatient treatment notes from March to April 2001 show 
history of back surgery one year prior. Recent magnetic 
resonance imaging (MRI) revealed mild to moderate stenosis at 
L5-S1. April 2001 treatment records reflect an assessment of 
chronic back pain with a history of spinal stenosis and 
surgery. 

A Social Security Administration disability decision dated in 
February 2002 reflects an award of social security disability 
benefits effective from September 30, 1999. The 
Administrative Law Judge noted that onset of back pain was in 
the winter of 1999 with no known injury. On July 1999 x-rays 
lumbosacral strain was noted with narrowing of the L5-S1 
interspace and calcification projecting anterior to L2. 
Magnetic resonance imaging (MRI) subsequently revealed a cyst 
compressing the left nerve root, which was resolved with 
surgical intervention in April 2000, by neurosurgeon. It was 
noted that there was ongoing treatment by a private treating 
physician since 1998 for various medical conditions including 
for complaints of back pain since June 1999. 

The veteran underwent VA examination in May 2002 for non 
service-connected pension. He reported first hurting his back 
in the Army in a fall at work in July 1972, and that it got 
worse. He reported surgery three years prior for synovial 
cyst removal at L4-L5 with some bone fragments, and asserted 
service-connection of current back disability. Physical 
examination revealed a limp, use of a cane, and reports of 
intermittent back pain radiating down the left leg to the 
left great toe, with pain on range of motion of the back. 
Back muscles were normal with no muscle spasms. November 2001 
MRI was reported as showing no significant changes from a 
prior March 2001 MRI. There were degenerative post-operative 
changes, left hemilaminectomy and medial facetectomy at L5-
S1, mild degree of posterior disc bulge, and no change in 
disc compared to previous studies. There was L4-L5 mild disc 
bulge and bilateral facet hypertrophy with a mild left 
lateral recess stenosis. X-rays of the lumbosacral spine 
revealed similar findings. Assessment was evidence of old 
hemilaminectomy and facetectomy L5-S1 with disc bulge there 
and disc bulge at L4-L5. transitional lumbar vertebra with 
partial lumbarilization S1, mild, degenerative joint disease 
changes throughout the lumbar spine.

A January 2003 compensation and pension VA examination showed 
review of the service medical records which reflected back 
injury with treatment from July 1972. The veteran reported 
that his back progressively became worse from the service 
injury and he had synovial cyst removal. It was noted that 
clinical reports of MRI done in November 2001 showed 
degenerative postoperative changes, left hemilaminectomy and 
medial facetectomy L5-S1 with mild degree of posterior disc 
bulge. There was L4-L5 mild disc bulge and bilateral facet 
hypertrophy with a mild left lateral recessed stenosis. 
January 2003 x-rays showed no significant change since 
previous x-rays except for minimal increased degenerative 
changes at the lower lumbar vertebra area and sacral first 
vertebra. The veteran was also status post laminectomy on the 
right side at L5-S1 level. Diagnosis was the same as before.

A February 2003 rating decision denied service connection for 
low back disability on the basis that complaints of back pain 
and spasms following a fall in service had resolved, the 
separation examination was negative for a chronic low back 
condition, and treatment records some 25 years after 
discharge showed no link between the current back condition 
and active military service.

In a letter dated in April 2003, the veteran's surgeon stated 
that he was responding to the veteran's letter of March 2003, 
had read the veteran's letter at length as well as the record 
the veteran provided, and thought "[i]t is a possibility 
that this injury could have started some of the degenerative 
problems that required the surgery you had on your back."

In a May 2003 statement, the veteran maintained that it is 
highly probable that his in-service back injury caused the 
degenerative problem resulting in his total disability, and 
that the injury in service was in the exact same place on his 
back as the bony cyst removed by surgery in April 2000.

In an August 2003 examination, with noted review of the 
claims file and pertinent medical records to include the 
service medical records, a VA physician opined that the 
veteran had been twice examined, and reexamination was not 
necessary. The VA examiner noted that the veteran sustained 
back injury in service in July 1972 with negative x-rays, but 
with muscle spasms present, and 1973 separation examination 
showed no back disability. At separation, the back was 
normal. There were no back complaints until July 1999 x-rays 
showed nerve root compression. The examiner also noted review 
of a brief April 2003 statement from the veteran's private 
surgeon, Dr. Harron, which the VA examiner concluded was 
speculative as to a described possibility of a link to 
service. The examiner concluded that the fact that the 
veteran had only minor problems with his back in service, was 
able to return to full duty after the 1972 problems, noted on 
his separation examination that he was in good health, and 
his physical profile showed 1 under back meaning that his 
back was completely normal at the time of separation 
examination, showed that it was more likely than not that his 
current back problems have no relationship and were not 
caused by any back problems he had in service. 

In his August 2003 substantive appeal, VA Form 9, the veteran 
maintained that he has produced more than adequate evidence 
linking his present back disability with the in-service back 
injury. 

In a March 2004 statement, the veteran's spouse related his 
back injury in service, and that he had a large bruise that 
covered the lower back, left buttock, and down into the thigh 
which remained over a month. She reported treatment after 
service by a chiropractor who reportedly indicated that the 
in-service injury could possibly cause complications later in 
life. She related continued back problems over the years 
which the veteran treated with over-the-counter medications 
for relief.

A March 2004 statement from the veteran's private surgeon 
indicated that the veteran suffered, per his medical records 
and report, injury to the L4-L5 level while carrying an 
armload of records, with reported pain to this level of his 
back since. The surgeon opined that he felt the in-service 
accident caused injury to the soft tissues and supporting 
structures of the spine at the L4-L5 level, which caused a 
degree of instability to be incurred at this level. Over the 
ensuing years degenerative and arthritic changes developed 
which caused nerve root compression which required the 
veteran to undergo surgery to help control his leg pain. A 
pre-operative MRI was reported as showing left-sided nerve 
root compression at the L4-L5 level. The surgeon opined that 
the accident the veteran suffered in 1972 was directly 
related to his need for surgery in April 2000 for 
decompression of the nerve root.

In a March 2004 hearing before the undersigned, the veteran 
testified to the effect that he sustained injury to his back 
in service when he stumbled and struck his back on a cabinet, 
on the same exact place from which a cyst was removed in 
April 2000. He testified that post-separation, pain continued 
pain, sought treatment from a chiropractor who was now 
deceased, and took over-the-counter (OTC) medications for his 
back pain, and also physical therapy until diagnosed with 
spondylosis which he felt can be caused by a single trauma. 
He contended that the in-service injury is the same place on 
his back as the current one for which he underwent surgery. 
He reported various post-service occupations including 
machine operator and engineer, and denied any post-service 
trauma to his back.

When first before the Board in October 2004, the case was 
remanded in order to obtain additional private and VA 
treatment records. 

September 2003 to March 2005 VA outpatient treatment notes 
generally reflect continuing treatment for back pain with 
radicular symptoms, and for other non service-connected 
conditions as well.

Actual treatment records associated with the veteran's SSA 
claim and award of benefits reveal records of private 
treatment from December 1998 to August 2000, including a June 
1999 treatment note from the veteran's private treating 
physician reflecting reports of onset of low back pain since 
the winter months; a July 1999 private note reporting back 
pain related to work where the veteran has to lift 75 pounds 
and twist; October 1999 private note in which the veteran 
reported that his workplace had gotten a lift for the job as 
he and the person who usually works with him on that spot 
both have been having the same problems; a January 2000 
private note in which the veteran gave a history of lifting 
heavy things at work about the same time he began having back 
pain, and numerous notes of physical therapy treatment for 
low back pain, and of treatment by other private providers 
for back pain and other conditions.

In various statements, most recently dated in August 2005, 
October 2005, and in a November 2005 post-remand brief, the 
veteran and his representative maintain that service 
connection is warranted for the low back disability.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
if demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The overall evidence shows that despite complaints of pain 
and muscle spasms in service, there was no evidence of a 
continuing low back condition, 1972 x-rays were normal, and 
no residual low back disability was noted on separation. 
Despite reported treatment by a chiropractor after 
separation, there is no objective medical evidence of post-
service back disability until over 25 years later, in June 
1999, when the veteran reported recent onset of back pain. 
Additionally, the veteran reported heavy lifting duties at 
work and similar back symptoms of a workmate who worked in 
the same spot.  It is also significant that the in-service 
back complaints were in a slightly higher area than where 
surgery was needed.

The evidence reveals conflicting opinions as to the etiology 
of the veteran's current back disability. The private surgeon 
who performed surgery on the veteran in April 2000, issued a 
brief letter dated in April 2003, and a more expansive 
statement in March 2004. The doctor attributes the current 
back problems to the in-service injury. However, the April 
2003 opinion was not based on a review of the veteran's 
claims file, but on a letter and unidentified records sent by 
the veteran. The Board finds this opinion inadequate and of 
little probative weight. See Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying condition can be no better 
than the facts alleged by the veteran); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis). See 
also Grover v. West, 12 Vet. App. 109, 112 (1999); Jones v. 
West, 13 Vet. App. 129 (1999). 

In a second opinion dated in March 2004, he provided a longer 
statement that the veteran suffered in-service injury, per 
his medical records and report, to the L4-L5 level while 
carrying an armload of records. The Board has reviewed the 
service medical records, and nowhere in the service medical 
records is an injury to L4-L5 identified. The only segment of 
the spine identified in service is in a July 1972 clinical 
record noting lumbosacral spine series showing mid-line 
tenderness at T10 to L2 following a fall, with no 
neurological deficits, and negative films. The service 
medical records are devoid any mention of injury to the L4-L5 
segment. Indeed, the first mention of L4-L5 is of left sided 
laminectomy and foraminotomy at L4-L5 on April 2000, 
performed over 25 years post-service. The Board concludes 
that Dr. Harron's opinion which relies for a link to service 
upon facts not in the service medical records, is of limited 
probative value.

In contrast, August 2003 VA opinion was based on review of 
the entire claims file and is supported by adequate 
rationale. The examiner found after review of the evidence, 
that Dr. Harron's opinions assumed facts not in the evidence 
and were speculative. The examiner noted that service medical 
records show acute and transitory back symptoms which 
resolved at separation, with no further post-service evidence 
of back pain until over 25 years later in 1999. The VA 
examiner concluded that the current back disability was more 
likely than not unrelated to back problems in service.. The 
Board finds his opinion of significantly greater probative 
value than Dr. Harron's opinions. See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192- 
93 (1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence"). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board recognizes the veteran's own statements and those 
of his spouse, as to etiology of the current low back 
disorder. However, these are not competent evidence since 
laypersons are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to the instant appeal. 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Service connection for degenerative changes of the lumbar 
spine, status post hemilaminectomy and medial facetectomy of 
L5-S1 with disc bulge is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


